UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1254


GERALD O. DEEL,

                  Plaintiff - Appellant,

             v.

HOME DEPOT USA, INCORPORATED; ESTES EXPRESS LINES,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.        William M. Catoe, Jr.,
Magistrate Judge. (7:08-cv-00856-WMC)


Submitted:    September 30, 2009            Decided:   October 20, 2009


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald O. Deel, Appellant Pro Se.      Larry Dwight Floyd, Jr.,
PARKER, POE, ADAMS & BERNSTEIN, LLP, Columbia, South Carolina;
Charles Edward Raynal, IV, PARKER, POE, ADAMS & BERNSTEIN, LLP,
Raleigh, North Carolina; Thomas Lynn Ogburn, III, POYNER
SPRUILL, LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gerald O. Deel appeals the magistrate judge’s order

dismissing    for   failure    to    state    a   claim   Deel’s    breach   of

contract and defamation complaint. ∗          We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the magistrate judge.            Deel v. Home Depot USA,

Inc., No. 7:08-cv-00856-WMC (D.S.C. Feb. 25, 2009).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials     before   the    court    and

argument would not aid the decisional process.

                                                                      AFFIRMED




     ∗
        The   parties  consented   to   the  magistrate                judge’s
jurisdiction pursuant to 28 U.S.C. § 636(c) (2006).



                                       2